Title: To Benjamin Franklin from Isaac Norris, 5 August 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            B F
            Augt 5th 1761
          
          I wrote the Above in much haste, and yet it got To Town too late, but my Brother informs me he forwarded it a few days after by Capt. Marshall in a Schooner bound to Corke, which may Possably reach London Sooner Than if it had been sent by Capt. Budden; There is an Account in Town That the Ship Indian Trader is Taken off our Capes, and a Rumour That Budden is also taken; But the Last I hope is not True. I have set my self A very great Task in order to settle Effectualy the Account of the Books I had of Osborn’s Parcel, which is To Transcribe My Catalogue of Them, and which would have been needless, had your Son had Time, as he intended to have Calld on Me, and Counted the Numbers from my lists Of Them, with Their Titles. There are some in the Assembly Library which I will Endeavor to get the House to Take if they Incline to it, and Then Settle with Them, I have many remaining after taking all the Several Editions of the Same Book, and Several of the Same Edition which I have given away, Chas. Thomson had a few of Them, what shall be done with the remainder many are Rotten, having been laid in some Celler as I suppose, and not a few have Their leaves entirely Stuck Together with Printer’s Ink. They are not, at best, for Common reading, and perhaps would not be of any Advantage To an Auction of Books Suited to the Present Taste of Readers; I imagine this has fallen under your Notice in former Sales; however I will endeavour to finish my part as Soon as I Can. I have not mentiond in any of my Letters, since the 22d of October last That Thomas Lloyd After I had Clos’d That letter, calld upon me for it, pretty late at Night, and Just at parting proposed That he might be Taken or Some Unforeseen Accident might happen on his Voyage, by which he might be Necessitated To make use of the Credit of his Friends whilst abroad, and desird I would give him one, to the Value of about A hundred pounds, this I did in a Separate letter which he did not Expect To make Use of, but if he presents the Letter be so kind as to pay it. I am, &c.
          
            I N
          
          
            I have enclosed second Bills of Exchange for £200 Sterling.
            [In the margin:] BF recd this ackd 8br. 9. 1761
            2d. Bills.
          
        